ADVANCED MATERIALS GROUP, INC. 3303 Lee Parkway, Suite 105 Dallas, Texas 75219 May 30, To our stockholders: You are cordially invited to attend the 2008 annual meeting of stockholders of Advanced Materials Group, Inc. (the “Company” or “AM”), which will be held at 2:00 p.m. local time, on Monday, June 30, 2008, at The Busch Firm, 2532 Dupont Drive, Irvine, California 92612. All holders of the Company’s outstanding common stock as of April 30, 2008 are entitled to vote at the annual meeting. Enclosed is a copy of the Company’s annual report, notice of annual meeting of stockholders, proxy statement and proxy card. A current report on the business operations of the Company will be presented at the meeting and stockholders will have an opportunity to ask questions. We hope you will be able to attend the annual meeting. Whether or not you expect to attend, it is important you complete, sign, date and return the proxy card in the enclosed postage prepaid envelope in order to ensure that your shares will be represented at the annual meeting. Sincerely, /s/ Ricardo G. Brutocao Ricardo G. Brutocao Chief Executive Officer and Director /s/ William G. Mortensen William G. Mortensen President and Chief Financial Officer ADVANCED MATERIALS GROUP, INC. 3303 Lee Parkway, Suite 105 Dallas, Texas 75219 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held Monday, June 30, 2008 NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of Advanced Materials Group, Inc., a Nevada corporation (the “Company”), will be held at 2:00 p.m. local time, on Monday, June 30, 2008, at The Busch Firm, 2532 Dupont Drive, Irvine, California 92612, for the following purposes: 1. To elect five nominees to the Board of Directors; 2. To ratify the appointment of Catherine Fang CPA, LLC as the independent accountants for the Company for the fiscal year ending November 30, 2008; and 3. To transact such other business as may properly come before the annual meeting or any adjournments and postponements thereof. The Board of Directors has fixed the close of business on April 30, 2008 as the record date for the determination of stockholders entitled to notice of and to vote at the annual meeting. Only holders of the Company’s common stock at the close of business on the record date are entitled to vote at the meeting. A list of stockholders entitled to vote at the meeting will be available for inspection at the Company’s executive offices. Stockholders will need to register at the annual meeting in order to attend. You will need proof of your identity and proof of ownership of shares of our common stock as of April 30, 2008 in order to register.If your shares are not registered in your name, you will need to bring to the annual meeting either a copy of an account statement or a letter from the broker, bank or other institution in which your shares are registered that shows your ownership of our common stock as of April 30, Accompanying this notice are a proxy and a proxy statement. PLEASE SIGN AND DATE THE ACCOMPANYING PROXY AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. As described in the proxy statement, the proxy may be revoked at any time prior to its exercise at the meeting. If you are a beneficial owner and not a record owner, please follow the directions provided by your broker. By Order of the Board of Directors /s/ William G. Mortensen William G. Mortensen President and Chief Financial Officer Dallas, Texas May 30, YOUR VOTE IS IMPORTANT You are cordially invited to attend the annual meeting of stockholders. However, even if you do plan to attend, please promptly complete, sign, date and mail the enclosed proxy in the envelope provided. Returning a signed proxy will not prevent you from voting in person at the annual meeting, if you so desire, but will help secure a quorum and reduce or eliminate the expense of additional proxy solicitation. TABLE OF CONTENTS VOTING AND PROXY 1 PROPOSAL 1 2 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 7 EXECUTIVE COMPENSATION 8 PROPOSAL 2 12 OTHER MATTERS 13 STOCKHOLDER PROPOSALS 13 AVAILABLE INFORMATION 13 ANNUAL REPORT 13 i ADVANCED MATERIALS GROUP, INC. 3303 Lee Parkway, Suite 105 Dallas, Texas 75219 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To be held Monday, June 30, 2008 VOTING AND PROXY This proxy statement is being furnished in connection with the solicitation of proxies by the Board of Directors of Advanced Materials Group, Inc. (the “Company”) for use at the annual meeting of stockholders to be held at 2:00 p.m. local time, on Monday, June 30, 2008, at The Busch Firm, 2532 Dupont Drive, Irvine, California 92612 and at any adjournments or postponements thereof. It is anticipated that this proxy statement and accompanying proxy card will be mailed on or about May 30, 2008 to all stockholders entitled to vote at the annual meeting. In voting by proxy for directors, stockholders may vote in favor of all director nominees, withhold their votes as to all nominees, or withhold their votes as to specific nominees. In voting with respect to proposals, stockholders may vote “FOR” or “AGAINST” such proposals.Stockholders should specify their choices on the accompanying proxy card. The shares represented by each properly executed, unrevoked proxy will be voted as directed by the stockholder with respect to the matters described in the proxy.
